DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The terms: “test-signal model”, “test-data peak level”, “modulus of said reference peak value” and “modulus of said first test value” are each not found in the specification despite being recited in the claims. Moreover the examiner notes for compact prosecution that derivatives or related terms to each of the foregoing also do not appear in the specification (e.g. there is no “modulus” or “model” at all).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data processing system” in claim 1 and the “manually operable device” in claim 3 which uses the generic terms “system” and “device” respectively and are for performing various functions (e.g. it is “configured to: derive reference data from said reference output signal” and “indicating the start of reference strobing” respectively).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification clarifies that the applicant never discloses the structure of the “data processing system” either explicitly or implicitly. The examiner also notes that the specification never iterates that the invention comprises a computer or laptop or the like, and that while a “processor” 602 does exist in the specification that this is specifically within the probe 201 and not a portion of (and is explicitly sperate from) the data processing system 202. As such the examiner notes that the term must be interpreted as best understood. In this instance the examiner notes that the data processing system enacts both electrical control and digital processing and is therefore presumed to be a generic computer – despite the lack of disclosure of such a structure – at least based on the claimed functions thereof.
Likewise the applicant never discloses the structure of the “manually operable device” which only appears in exactly one section of the specification at [0006] (citing PGPUB US 20200113509 A1, hereafter merely the specification) and makes no attempt to describe the structure. In this instance the examiner notes that the similar term “manually-activated button” exists in [0069] which appears to be the structure the applicant may be addressing, though it is not capable of the claim function. Alternatively the “light-emitting device” cited in the same section would be fully capable of the claimed function. Therefore this will be interpreted as either a button, LED, or equivalents thereto.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
More specifically and regarding a first issue with claim 1, the claim recites the use of a “data processing system” which has been interpreted under 112(f); however, the specification fails to clearly link the term to any structure for performing the functions thereof and therefore the specification fails to adequately describe what sort of system the applicant had in their possession at the time of filing.
Regarding a second issue with claim 1, the claim in lines 12 and 15 recites that the “data processing system” must be configured to “operate said manually-deployable probe”. In this instance the examiner is not interpreting the system to be the human body (i.e. is not raisin a 101 issue) because this appears to be a computer. Moreover the specification discloses that that it is the user that operates the manually-deployable probe. This being clear from the very name “manually deployable” but also from the specification at [0069]-[0070] where the user presses a button to start the acquisitions and also from [0041] and [0073] which regard steps of deploying and most pressingly in [0036] where this act is directly linked to the patient themselves or a trained clinician. As such it appears that the actual operation as described in the specification occurs when the user takes an action to place the probe and when the user takes an action to start the scan sequence by pressing button 1003. Therefore there is inadequate/insufficient written description for the claimed function of the data processing system operating the manually-deployable probe. For compact prosecution purposes the examiner remarks that the data processing system is in control of various aspects of probe function (e.g. energizing the electrodes) and therefore this may be an issue of broad drafting that can be fixed by narrowing what actions the data processing system is configured to perform since it does do some of the ‘operations’ thereof even if it is broadly incapable of operating the probe as a whole.
Regarding claim 3 the claim recites a “manually operable device” which has been interpreted under 112(f); however, the specification fails to clearly link the term to any structure for performing the functions thereof and therefore the specification fails to adequately describe what sort of device the applicant had in their possession at the time of filing.
Claims 2, 4-7, and 9 are each similarly affected at least by virtue of dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding another issue with claim 1, it is unclear how the data processing system “operate[s] said manually deployable probe” and/or what functionality is under examination. As a first example the examiner notes that the claims do not require that the data processing system “energizes the electrodes” or “receives data from the monitoring circuit” such that it is unclear what if any “operation” is being required by the phrase “operate said manually deployable probe”. As a second example it appears that the structure of data processing system, as best understood and as addressed in the claim interpretation section above, is not capable of at least one of the required operations (i.e. placement of the probe, a necessary step as per the specification) such that it is equally unclear whether or not, and how, the applicant is attempting to define the structure of the “data processing system” by this function which also renders the claim language indefinite from a different perspective. For examination purposes the examiner will presume that the electronic operations recited in the specification, specifically energizing and monitoring the electrodes, are performed by the data processing system when it functions to “operate the manually deployable probe”.
Regarding claim 2, the claim recites that the visual indicator is configured to indicate “ “reference strobing” and “test strobing”, each of which cause the claims to be indefinite. Regarding the strobing, this presents the same issue iterated above wherein no structure is configured to or capable of performing a “strobing” operation as that term is ordinarily understood and, possibly more importantly, also that no structure is configured to energize the electrodes with alternating voltage such that it is unclear how the indicator could be configured to indicate these features unless they occur by happenstance.
Regarding claim 3, the claim has the same issue as parent claim 2 insofar as it is unclear that “reference strobing” and “test strobing” would occur and how they would occur for the same reasons addressed above, and furthermore, the claim also iterates that the “manually operable device” is “for indicating a start of reference strobing and a start of test strobing”; however, as best understood this is contrary to the disclosure and also contrary to the meaning of “manually operable”. More specifically it appears that the applicant is actually attempting to regard the similar structure of the “manually-activated button” which is incapable of the claimed function because it “initiates”, not indicates, the start of the strobing operation. Alternatively, the examiner notes that there is a structure in the specification that performs the function of the “manually operable device” but it is ironically explicitly not manually operated. Specifically the light emitting-device “indicates” though does not initiate the strobing operation but it is explicitly controlled by the data processing system and could not be activated manually. Clarification as to the structure of the device, and seemingly redrafting the claim to recite a structure instead of a device, is required.
Regarding claims 8 and 15, the claims recite a modulus operation, specifically “subtracting a modulus of said refernece4 peak value from a modulus of said first test value”; however, it is unclear to the point of being unexaminable what if any limitation is being enforced by the claims due to this statement. More specifically the claims are indefinite in the manner best addressed by the question: modulus with respect to what? For compact prosecution purposes the examiner will treat this limitation as being inherent or otherwise taught in any proper rejection of parent claims 7 and 14.
Regarding each of claims 11-19, the claims each recite statements affecting only subject matter which resides in the clause of the parent claim and therefore no limitation in any of these claims affects any step of the method of the parent claim nor provides any clear and examinable further step. More specifically, the examiner notes that while claim 11 contains additional steps, these are directed specifically and only towards subject matter that exists within the clause of the parent claims and therefore is prima facie indefinite as it is unclear how or if these steps relate to the method and also unclear whether or not they are extra-solution or post-solution since the method terminates with the last step that would be manually performed by the user. For examination purposes the examiner will examine the claims as best understood and will interpret them as containing the same subject matter of the similarly drafted apparatus claims 4-9 where applicable.
The term “substantially” in claim 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically it in unclear what if any limitation is placed on the relationship between the two iterations of the plural strobing operations.

Claim limitations “data processing system” and “manually controllable device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically see the Claim Interpretation section above, the contents of which are incorporated herein by reference to fully describe why the specification does not disclosure and/or link the means in question structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SKIN CANCER AS SEEN BY ELECTRICAL IMPEDANCE by Peter Aberg (hereafter Aberg).

Regarding claim 1, Aberg teaches: 1. An apparatus for producing output data indicative of a visible skin condition requiring medical attention (see Aberg’s Fig. 12 and/or see the rejection of the structures and processing steps addressed below), comprising: 
a manually-deployable probe (see Aberg’s fig.12 and 24-25 and/or note the brief description of the papers II-V on p.35 which note that the SBI or SBII instruments were used and/or see the Materials and Methods section of p.32-35 as a whole which pictures the probe and its monitoring circuits and describes the probe as well); and
a data-processing system (see Aberg’s laptop in fig.24 and sect. 3 on p.32), wherein:
said manually-deployable probe includes a plurality of electrodes (see Aberg’s figs. 9-12 which depict as much and have captions explaining as much),
a strobing circuit (as best understood, see Aberg’s sect. 1.1.3 on p.7 where the circuitry is configured to drive the electrodes using "alternating voltage ... current") and
a monitoring circuit (see Aberg’s current detector in fig. 9 or 11, connected to the Scibase impedance spectrometer in sect. 3);
said monitoring circuit monitors output signals from a selected output electrode produced by capacitive coupling (see Aberg’s p.13 noting the use of the Cole-Cole model and see also fig.13 noting that Cm is the capacitance of the membrane of the cell. Additionally and for compact prosecution purposes, the examiner notes that Voltage/current injection inside the skin necessarily generate a capacitive effect/coupling as a response of the skin layers, which is a phenomenon well known in the art. Therefore any statements regarding measuring the frequency dependence of the impedance of the skin should hereafter be understood to relate to measuring its capacitance) when a selected input electrode receives an energising strobing signal (see Aberg’s sect. 1.1.3 noting that source/sink pairs are selected and energized with various frequencies to further select (virtual) electrode locations, also depicted in Figs. 7-10,  in the previous non-invasive probe and then further note that the current ‘micro-invasive’ probe is described in this section to utilize the same energizing and selecting scheme); and
said data processing system is configured to:
operate said probe to produce reference output signals; operate said probe to produce test output signals (regarding that the processing system operates the probe, in both/all instances Aberg teaches in sect. that the laptop controls the components to make the measurements and perform the processing; noting e.g. “The impedance spectrometer is connected to a laptop and a probe. The operator controls the instrument via the laptop and the laptop records all impedance spectra.”);
derive reference data from said reference output signals; derive test data from said test output signals (see Aberg’s sect. 3 noting e.g.  “Measurements of suspicious lesions were made with an electrical impedance spectrometer over the centre of the lesion, and an ipsi­lateral reference skin site was measured for each lesion.”); and
compare said test data against said reference data to produce said output data (see Aberg’s sect. 2 noting that this is points II-V and thus an overarching goal/purpose to the work which is enough to teach such a broad limitation; however and for a more detailed rejection see also sect. 3 where Aberg states: “The impedance spectra were parameterized using squared correlation coefficients, r2 , of the linear relation between lesion and reference impedance. Simple linear cut-offs of the r2-parameters were used to distinguish the harmless nevi and the skin cancers.” and/or see sect. 4 noting that in discussing paper II Aberg states “IMPEDANCE indices of 4 out of 5 lesion types were significantly different from their controls: nevi vs. references (p<0.001), BCC vs. references (p<0.001), dysplastic nevi vs. references (p<0.01), and seborrheic keratosis vs. references (p<0. 01).” Showing that a detailed comparison was conducted and produced diagnostic output data. However and lastly see also Aberg’s sect. 1.2.2 which describes in all due detail how one can use his methodology to enact classification which transforms the compared test data to a diagnostic output).

Regarding claim 10, Aberg teaches: 10. A method of producing output data indicative of a visible skin condition requiring medical attention (see Aberg’s sect. 2 noting that this is points II-V and thus an overarching goal/purpose to the work; with the further steps involved each being rejected as given below), comprising the steps of:
identifying a reference region of skin that does not include said visible skin condition; deploying a probe against said reference region to produce reference data; and re-deploying said probe against said visible skin condition to produce test data (see Aberg’s sect. 3 noting e.g.  “Measurements of suspicious lesions were made with an electrical impedance spectrometer over the centre of the lesion, and an ipsi­lateral reference skin site was measured for each lesion.” Therefore Aberg both teaches determining the lesion location, a reference location, and both the actual steps of positioning, and for compact prosecution purposes the examiner also notes that the applicant’s stated desired result/purpose of the positioning (i.e. to gather the reference and test data) area each taught by this same citation. See Aberg’s sect. 3. For more details),
wherein: output electrodes of said probe produce output signals by capacitive coupling when input electrodes of said probe receive energizing pulses; said reference data is derived from reference output signals; said test data is obtained from test output signals; and said output data is produced by comparing said test data against said reference data (regarding each of these, these exist only within a clause and are not steps per se nor do they have any material impact on the steps iterated above (e.g. the action of “deploying” is in no way-shape-or-form modified by the statement “wherein output electrodes of said probe produce ….”) therefore and as best understood these are inherent or otherwise taught above by the rejection of the actual steps of the method which (emphasis) are the only things under examination at this juncture given the claim drafting. However and for compact prosecution purposes the examiner additionally notes that had these limitations been drafted as steps (e.g. a step of providing energizing pulses to the probe, a step of reading reference data, a second step of providing energizing pulses to the probe, a step of reading test data, and a step of performing a comparison) they would have been rejectable, ceteris paribus, in exactly the same manner addressed above in regards to the apparatus claim which performs these steps on a processor and therefore the rejection of claim 1 is also incorporated herein by reference to clarify how the subject matter addressed by the clause, if later claimed as steps of the method, would have been rejectable by Aberg).

Regarding claim 16, Aberg further teaches: 16. The method of claim 10, wherein said capacitive coupling produces output signals influenced by a permittivity and a conductivity of electric-field-penetrated tissue (as best understood this is simply inherent and represents scientific background information. For compact prosecution the examiner does note that Aberg both acknowledges and quantifies the contribution of tissue properties to the measurements as per sect. 1.2.1 which also may teach what the applicant is addressing, at least as best understood). 

Regarding claim 20, Aberg further teaches: 20. The method of claim 10, wherein: said step of deploying a probe against said reference region to produce reference data includes performing plural strobing operations with respect to selected combinations of transmitter electrodes and receiver electrodes; and said step of re-deploying said probe against said visible skin condition to produce test data includes performing substantially similar strobing operations to said step of deploying a probe against said reference region to produce reference data, using said selected combinations of transmitter electrodes and receiver electrodes (as best understood (i.e. interpreting this as the method further comprising a step of performing strobing operations … etc.) see Aberg’s sect. 1.1.3 on p.7 where the circuitry is configured to drive the electrodes using "alternating voltage ... current" and therefore is the strobing circuity in question; then see Aberg’s current detector in fig. 9 or 11, connected to the Scibase impedance spectrometer in sect. 3 which serves as the monitoring circuit, then see Aberg’s sect. 1.1.3 noting that source/sink pairs are selected and energized with various frequencies to further select (virtual) electrode locations, also depicted in Figs. 7-10,  in the previous non-invasive probe and then further note that the current ‘micro-invasive’ probe is described in this section to utilize the same energizing and selecting scheme).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aberg as applied to claim 1 above, and further in view of WO 2017/074378 by Aaron et al. (hereafter Aaron).

Regarding claims 2-3, Aberg does not teach that the probe comprises a visual indicator or manually operable device and Aberg therefore fails to teach: “2. The apparatus of claim 1, wherein said manually-deployable probe includes a visual indicator, to indicate: an availability to be deployed; reference strobing; and test strobing. 3. The apparatus of claim 2, wherein said manually-deployable probe includes a manually operable device for indicating a start of said reference strobing and a start of said test strobing.”
However Aaron in the same or eminently related field of electrical detection of skin cancer using hand-help probes (see Aaron’s Abstract) teaches that one can include a user interface which comprises both of these features as they are best understood (see Aaron’s page 23 line 30 to page 24 line 17 for a full and clear description of the means in question including ones not discussed in more detail by the examiner (e.g. fiducials, viewports among others); however, in more detail it is also worth noting that this section of Aaron explicitly teaches: “One or more LEDs can also be provided to give an indication of the operating status of the device 260” and “According to one embodiment, a relatively simple user interface provides the user with an ability to select the start of a measurement sequence by pressing a button or selecting a switch once the user has the impedance measurement device 260 properly aligned” which are clear and explicit citations of the same structures used by the applicant’s specification for performing the claimed functions of claims 2 and 3 respectively. Note that the LED of the first citation also reads on this as it serves the function of “indicating” and/or the button or switch of the second citation teaches this).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the probe of Aberg with the user interface taught by Aaron in order to advantageously ensure alignment before starting measurement, receive feedback concerning the impedance measurement process, and even receive feedback concerning the diagnosis of the user (see page 23 line 30 to page 24 line 17 which explain these three advantages among others)

Claim(s) 4-9, 11-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aberg as applied to claims 1 and 10 above, and further in view of US 20170299416 A1 by Rondano et al. (hereafter Rondano).

Regarding claim 4-6, Aberg teaches the basic invention as given above in regards to claim 1 including determining peak values of the output (see Aberg’s sect. 1.2.1); however, Aberg does not use intervals and therefore does not teach: “4. The apparatus of claim 1, wherein said data processing system is configured to derive said reference data by: identifying a reference peak value for a reference output signal of said reference output signals; and determining a reference interval for said reference output signal, wherein: said reference interval represents a duration from a start of an energizing pulse to said reference peak value. 6. The apparatus of claim 4, wherein: said reference interval is determined by measuring an interval from said start of said energizing pulse to said reference peak value with reference to a clock signal”.
However Rondano, in the same or eminently related field of electrical sensors (see Rondano’s Abstract) teaches performing a calibration (i.e. using reference data) involving determining a delay time (i.e. an interval) from the emission to a final threshold level (i.e. peak) of signal reception and taking data after this time period using a clock signal (see Rondano’s [0133] which contains the bulk of these limitations as it determines the appropriate delay time and sets forth the majority of other details, but see also [0190] which in discussing how the sensors are switches iterates that two clocks or timing circuits are used to enact the delay control).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to modify the invention of Aberg with the use of the delay interval taught by Rondano in order to advantageously prevent erroneous measurements (see Rondano’s [0133] and note that the delay in the sampling measurements prevents errors due to measuring before the sensor value has settled).

Regarding claim 5, Rondano further teaches: 5. The apparatus of claim 4, wherein said reference peak value is identified by: comparing an output signal of said output signals against a reference level; adjusting said reference level; and repeating said comparing step and said adjusting step (while Rondano does not specifically iterate that the “final threshold” is a threshold achieved by repetition/iteration, the examiner notes that this is covered by the ordinary meaning of the terminology “final” (i.e. this implies that it was arrived at after other thresholds after all other possible thresholds)).

Regarding claim 7, Aberg and Rondano teach: 7. The apparatus of claim 4, wherein: said test data is obtained by sampling a first test value after said reference interval, from a start of a strobing operation, such that said output data is produced by comparing said first test value against said reference peak value (Aberg teaches that the test measurements involve strobing as cited above in regards to parent claim 1, and thus Rondano’s teaching in [0133] that the sampling (i.e. test) measurements should be made after the delay so as to compare test peaks to reference peaks in the combination). 

Regarding claim 11 and 13 as best understood, Aberg teaches the basic invention as given above in regards to claim 10 including determining peak values of the output (see Aberg’s sect. 1.2.1); however, Aberg does not use intervals and therefore does not teach: “11. The method of claim 10, wherein said reference data is derived by the steps of: identifying a reference peak value for a reference output signal of said reference output signals; and determining a reference interval for said reference output signal, wherein: said reference interval represents a duration from a start of an energizing pulse of said energizing pulses to said reference peak value. 13. The method of claim 11, wherein: said reference interval is determined by measuring an interval from said start of said energizing pulse to said reference peak value with reference to a clock signal.”
However Rondano, in the same or eminently related field of electrical sensors (see Rondano’s Abstract) teaches performing a calibration (i.e. using reference data) involving determining a delay time (i.e. an interval) from the emission to a final threshold level (i.e. peak) of signal reception and taking data after this time period using a clock signal (see Rondano’s [0133] which contains the bulk of these limitations as it determines the appropriate delay time and sets forth the majority of other details, but see also [0190] which in discussing how the sensors are switches iterates that two clocks or timing circuits are used to enact the delay control).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to modify the invention of Aberg with the use of the delay interval taught by Rondano in order to advantageously prevent erroneous measurements (see Rondano’s [0133] and note that the delay in the sampling measurements prevents errors due to measuring before the sensor value has settled).

Regarding claim 12 as best understood, Rondano further teaches: 12. The method of claim 11, wherein said reference peak value is identified by: comparing an output signal of said output signals against a reference level; adjusting said reference level; and repeating said comparing step and said adjusting step (while Rondano does not specifically iterate that the “final threshold” is a threshold achieved by repetition/iteration, the examiner notes that this is covered by the ordinary meaning of the terminology “final” (i.e. this implies that it was arrived at after other thresholds after all other possible thresholds)).  

Regarding claim 14, Aberg and Rondano teach: 14. The method of claim 11, wherein: said test data is obtained by sampling a first test value after said reference interval, from a start of a strobing operation, such that said output data is produced by comparing said first test value against said reference peak value (Aberg teaches that the test measurements involve strobing as cited above in regards to parent claim 10, and thus Rondano’s teaching in [0133] that the sampling (i.e. test) measurements should be made after the delay so as to compare test peaks to reference peaks in the combination). 

Regarding claims 8 and 15 as best understood Aberg further teaches: 8. The apparatus of claim 7, wherein said first test value is compared with said reference peak value by: subtracting a modulus of said reference peak value from a modulus of said first test value to produce a difference value; and producing an output signal indicative of a requirement for medical attention if said difference value is positive. 15. The method of claim 14, wherein said step of comparing said first test value with said reference peak value comprises the steps of: subtracting a modulus of said reference peak value from a modulus of said first test value to produce a difference value; and producing an output signal indicative of a requirement for medical attention if said difference value is positive (as best understood, and given the lack of a clear modulus, this is inherent in the foregoing rejections of claims 7 and 14). 


Regarding claim 9 and regarding claim 17 as best understood, Aberg further teaches: 9. The apparatus of claim 4, wherein said data processing system is configured to: further sample a test output signal of said test output signals after said reference interval to produce further test samples; and compare said further test samples against said reference peak value. 17. The method of claim 11, further comprising the steps of: further sampling a test output signal of said test output signals after said reference interval to produce further test samples; and comparing said further test samples against said reference peak value (as best understood this is mere repetition (e.g. gathering “further” data) and therefore the apparatus in question is fully capable of as much as taught above in regards to the independent claim which also shows gathering the reference data before the test data. However and for compact prosecution purposes the examiner notes that Aberg teaches repeating the measurement at 31 frequencies for each of 5 depth penetrations as per sect. 3). 

Regarding claim 18, Aberg further teaches: 18. The method of claim 17, wherein said further test samples consists of four further test samples to give a total of five sample points for each test-data strobing operation (as best understood this is mere repetition (e.g. gathering “further” data) and therefore the invention in question is fully capable of as much as taught above in regards to the independent claim which also shows gathering the reference data before the test data. However and for compact prosecution purposes the examiner notes that Aberg teaches repeating the measurement at 31 frequencies for each of 5 depth penetrations as per sect. 3 and therefore gathers 5 sample pints per se for the strobing operations for each frequency used. Likewise and from a second alternative perspective the examiner notes that due to using Cole-Cole modeling Aberg ends up with 4 parameters for each dispersion and therefore ends up with more than datapoints for each measure as also addressed in section 1.2.1). 

Regarding claim 19, Aberg further teaches: 19. The method of claim 17, wherein: an originating test output signal is modelled from said further test samples to produce a test-signal model; and a test-data peak level is identified from said test-signal model (as best understood this is inherent; however and for compact prosecution purposes the examiner notes that Aberg models the tissue and its interactions with the electric field in sect. 1.2.1 among others and therefore may teach what the applicant is addressing). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793